Citation Nr: 0210242	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with depression, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran was afforded a hearing before an RO hearing 
officer in July 1998.  A transcript of that hearing is of 
record.

Jurisdiction over the veteran's claims folder was transferred 
to the St. Petersburg, Florida RO in July 2001.  In November 
2001 jurisdiction over the veteran's claims folder was 
transferred to the Columbia, South Carolina RO.


FINDING OF FACT

The veteran failed, without good cause, to report for May 
2002 VA examinations which are necessary to substantiate his 
claims for increase.


CONCLUSION OF LAW

1.  An increased rating for sinusitis is not warranted.  38 
C.F.R. § 3.655(a), (b) (2001).

2.  An increased rating for PTSD is not warranted.  38 C.F.R. 
§ 3.655(a), (b) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in May 2002.  The Board notes that the veteran has been 
appraised of the evidence and information necessary to 
substantiate his claims for increase.  The RO has scheduled 
VA examinations of the veteran's disabilities, but the 
veteran has either canceled or failed to appear.  The RO has 
also obtained VA treatment records pertaining to the 
disabilities at issue.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts relevant to the claim have been properly 
developed to the extent possible and no further action is 
required to comply with the provisions of the VCAA or the 
implementing regulations.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

A.  Increased Rating for Sinusitis

Review of the record reveals that service connection for 
sinusitis, with a noncompensable rating, was granted in June 
1946.  The veteran submitted the instant claim for increase 
in November 1996.  An evaluation of 10 percent was awarded in 
November 1998.

VA outpatient treatment records for the period from January 
1994 to September 1998 do not reflect treatment for any 
condition of the veteran's sinuses.  The veteran failed to 
report for a January 1997 VA nose and sinus examination.

At a VA nose and sinus examination in May 1997, the veteran 
complained of recurrent nasal catarrh and postnasal drip.  
The examiner noted that there had been no nasal surgery and 
that the veteran was not medicated for any sinus complaint.  
He noted the absence of discharge from the veteran's nose.  
Examination revealed normal external nose, as well as normal 
superior, middle and inferior turbinates.  There was a 
deviation of the nasal septum with an adequate airway on both 
sides of the nose.  There was no tenderness over the 
maxillary sinuses, and the postnasal space was clear.  The 
examiner found no clinical evidence of nasal or sinus 
disease.  X-rays of the sinuses were normal.  The diagnoses 
were normal nasal examination, normal sinus examination and 
no active nasal or sinus disease.  

The veteran testified before a hearing officer at the RO in 
July 1998.  He stated that he used Zyrtec and Nasacort for 
his sinuses and that he had extreme difficulty with sinus 
congestion at night.  He indicated that the medications 
relieved his symptoms only temporarily.  He reported that he 
had difficulty sleeping during the night and generally 
attempted to catch up on his sleep during the day.  

In May 1997 the RO granted an evaluation of 10 percent for 
the veteran's sinusitis.

The veteran was scheduled for a VA examination in August 
2001, but canceled his appointment.  A November 2001 report 
of contact indicates that the veteran missed his VA 
examinations because he had relocated.  The veteran was then 
scheduled for an examination in March 2002 but failed to 
report without offering good cause for that failure.

The various types of sinusitis are rated under a General 
Rating Formula for Sinusitis as follows:  A 10 percent 
evaluation may be assigned for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis is noted to mean "one 
that requires bed rest and treatment by a physician".   38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2001).

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to an increased rating 
for sinusitis.  In this regard, the Board notes that although 
the veteran claims to have difficulty with his sinuses, the 
VA outpatient  records show no treatment for sinus problems, 
and the May 1997 VA examination report reflects that the 
veteran's sinuses were normal with no evidence of active 
nasal or sinus disease.  By letter dated in March 2002, the 
RO informed the veteran of the necessity to appear for a 
scheduled VA examination and that his failure to appear for a 
scheduled examination could result in the denial of his 
claim.  He has offered no explanation for such failure to 
present himself for examination.  Therefore, his claim for an 
increased rating for sinusitis must be denied.  38 C.F.R. § 
3.655.

B.  Increased Rating for PTSD

The record indicates that service connection for a nervous 
condition was granted in March 1947.  The disorder was 
subsequently characterized as PTSD with depression.  An 
evaluation of 50 percent was awarded in May 1994.  The 
veteran submitted the instant claim for increase in June 
1996, indicating that he had undergone extensive VA 
outpatient treatment over the previous 12 months.

VA outpatient treatment records for the period from October 
1995 to September 1996 show that the veteran was seen 
repeatedly at the Lyon VA Medical Center (VAMC) Mental Health 
Clinic, both on an appointment and walk-in basis.  In 
December 1995 his presentation was euthymic and he stated 
that he was spending time with his girlfriend.  A September 
1996 note also refers to the veteran's girlfriend and 
indicates that he presented as euthymic and optimistic.  

A VA psychiatric examination was conducted in November 1996.  
The veteran's military history was reviewed.  The veteran 
complained of flashbacks, intrusive memories and recurrent 
dreams.  He stated that he had an increased startle response 
and that he was easily agitated.  He reported that he often 
had the desire to be alone and that he doesn't get out of his 
house.  He indicated that he experienced severe depression.  
The veteran did state that he attended The American Legion 
but was not otherwise social.  The examiner noted that the 
veteran had received inpatient psychiatric treatment in the 
past.  On mental status examination, the veteran was 
disheveled.  He made good eye contact and was cooperative.  
Both hands were positive for tremor.  His memory was intact, 
but his concentration was impaired.  He was tearful, anxious 
and depressed.  He denied suicidal or homicidal ideation and 
also denied hallucinations.  He was neither tangential nor 
circumstantial.  He was able to abstract.  Insight and 
judgment were fair.  The diagnoses were PTSD and depression 
secondary to PTSD.  The examiner assigned a global assessment 
of functioning (GAF) score of 60.

A February 1997 psychiatry note reflects a diagnosis of 
cyclothymia, rule out major depression.  The provider stated 
that Paxil reduced the severity of the veteran's depressed 
mood to a certain extent.  A March 1997 statement from the 
veteran's psychiatrist indicates that the veteran had been a 
patient at the Mental Health Clinic for recurrent bipolar 
disorder, mainly depressed, since August 1992, and that he 
was medicated for depression.  At a walk-in encounter during 
that same month, the veteran was antagonistic and 
provocative.  He was agitated and hostile.  After 
consultation with the veteran's psychiatrist, the provider 
noted that the veteran was a frequent walk-in and was known 
to be a provocateur.  A June 1997 psychiatry note also 
indicates a diagnosis of cyclothymia, rule out bipolar 
disorder.  The provider noted that so long as the veteran 
remained on Paxil he maintained his stability.    

At his July 1998 RO hearing, the veteran testified that he 
saw a VA psychiatrist every 30 days for prescription refills 
and that he saw a psychologist intermittently.  He stated 
that he belonged to The American Legion and that he attended 
meetings occasionally.  He indicated that he had received a 
law degree and had practiced "for a while."  He reported 
that he had retired from a position at a law firm 8 years 
previously.  The veteran testified that he generally ate out 
and had someone come in to clean his apartment.  He stated 
that he owned a vehicle and was able to drive around the 
community, and that he read and listened to music for 
relaxation.  He also reported that he swam at the YMCA 
regularly.  He denied having developed friendships.  He 
stated that he was able to manage his finances.  He indicated 
that he avoided physical activity because of a problem with 
his back.  

The veteran was afforded a VA psychiatric examination in June 
1999.  He stated that he had suffered from nervous 
disturbances since his time in combat.  The examiner noted 
that the veteran had been hospitalized for psychiatric 
treatment.  The veteran complained of preoccupation with 
combat memories and survivor's guilt.  He also reported sleep 
disturbances and vivid night images.  He reported that he 
resisted leaving his apartment and went out only to purchase 
necessities during off-peak hours.  He stated that he avoided 
crowded or noisy conditions and that loud sounds startled 
him.  He reported spontaneous flashbacks about twice per 
week.  He also indicated that he was socially avoidant.  

On mental status examination, the veteran was alert and 
oriented times three.  The examiner noted that the veteran 
was overweight and had three-days' beard growth, but that his 
appearance was otherwise conventional.  The veteran's 
psychomotor activity was reduced, his speech productions were 
sparse and he lacked spontaneity.  Response time was 
prolonged.  His responses were vague and evasive.  His affect 
was constricted and mood depressed.  There was no disturbance 
of mental stream, thought or perception.  Memory and 
concentration were intact, and there was no cognitive 
deficit.  The veteran denied self-destructive intent.  His 
intellect was found to be average.  His insight was poor and 
his judgment was adequate for VA purposes.  The diagnoses 
were PTSD and depressive disorder secondary to PTSD.  The 
veteran's GAF score was 60.  

The veteran was scheduled for a VA psychiatric examination in 
August 2001 but missed that appointment because he had 
relocated.  He subsequently failed to report to a March 2002 
VA psychiatric examination, although the RO had informed him 
by letter that failure to report could have a detrimental 
effect on his claim.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. 61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

Under the criteria effective prior to November 7, 1996, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment. 38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Under the criteria effective November 7, 1996, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

As noted previously, when 	entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b).

The evidence currently of record fails to establish that an 
evaluation exceeding 50 percent is warranted under either the 
former or current schedular criteria.  With regard to the 
former schedular criteria, the Board notes that the evidence 
of record fails to demonstrate severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people.  Under the schedular criteria 
currently in place, the Board finds that the evidence of 
record also fails to establish the presence of obsessional 
rituals, speech disturbances, near-continuous panic or 
depression affecting the ability to function independently 
appropriately and effectively, impaired impulse control, 
disorientation or memory loss.  Moreover, the veteran's GAF 
score has been 60 on VA psychiatric examination.  Such a 
score reflects moderate disability.

Although the veteran has maintained that his PTSD with 
depression is more severe than is reflected by the assigned 
50 percent evaluation, the evidence of record does not 
support his claim.  Therefore, a current examination is 
required in order to ascertain the level of disability caused 
by the veteran's PTSD with depression.  The veteran has 
failed to appear for examinations whose results might 
substantiate his claim for increase.  Although the Board 
notes that the veteran has relocated during the pendency of 
his claim of entitlement to increased ratings, the RO 
confirmed the address to which correspondence pertaining to 
VA examinations had been sent.  The veteran has offered no 
good cause for his failure to report to his scheduled 
examination.  Therefore, his claim for an increased rating 
for PTSD with depression must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating for sinusitis is denied.

Entitlement to an increased rating for PTSD with depression 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

